Title: From George Washington to General Henry Clinton, 14 February 1779
From: Washington, George
To: Clinton, Henry

Sir,
Head Quarters Middle Brook February 14th 1779

I am honored with your letter of the 9th instant. You will find inclosed three passports for the ships you mention in the Margin, to proceed to Hampton Road, there to receive further directions from His Excellency the Governor of Virginia—I prefer this mode to that of giving passports immediately for Richmond, as when they are arrived at Hampton, the Governor can regulate their future progress in the manner which will be most convenient to both parties. I have notified him on the subject, that he may be prepared to meet the vessels with the necessary directions to avoid delay.
I have not added the passport for the vessel to proceed to Baltimore, as the supplies for the prisoners at Fort Frederick and Winchester can be conveyed to them in the ships, that go to Hampton and being addressed to the care of Major General Phillips, can be transported to those places by way of Charlotteville. I have the honor to be with due respect Your Excellency’s Most Obedt servant
Go: Washington
P.S. I shall do myself the pleasure of forwarding your letter to Major General Phillips. Governor Henry will furnish passports for the return of the Vessels.
